Exhibit 10.1

 

QUORUM HEALTH CORPORATION

 

Amendment No. 1 to Employment Agreement

Robert H. Fish

Effective Date: July 16, 2019

WHEREAS, Quorum Health Corporation (the “Company”) and Robert H. Fish
(“Executive”) entered into an Employment Agreement effective as of May 21, 2018
(as amended, restated or otherwise modified from time to time, the “Employment
Agreement”);

WHEREAS, the Company and Executive desire to enter into this Amendment No. 1 to
the Employment Agreement (this “Amendment”) in order to clarify the terms of the
Employment Agreement;

WHEREAS, capitalized terms used herein but not defined shall have their
respective meanings as set forth in the Employment Agreement; and

NOW, THEREFORE, in consideration of the foregoing, of the mutual promises
contained herein and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree to
amend the Employment Agreement as set forth herein.

 

1.

Amendment to Section 3(a)(ii)(B).  Section 3(a)(ii)(B) of the Employment
Agreement is hereby deleted and replaced in its entirety with the following:

“If the Qualifying Termination occurs during the 24-month period following a
Change of Control (as defined in the Quorum Health Corporation 2016 Stock Award
Plan) (the “Change in Control Protection Period”) and the Change of Control
constitutes a change in ownership or effective control, or a change in the
ownership of a substantial portion of the assets, of the Company under Section
409A of the Code (a “409A CIC”), the Company will pay Executive a lump sum
payment in an amount equal to $6,075,000 on the sixtieth day following
Executive’s Qualifying Termination.”

 

2.

Agreement.  The term “Agreement” as used in the Employment Agreement shall
hereafter mean the Employment Agreement as amended by this Amendment.

 

3.

Effect of Amendment.  Except as specifically amended by this Amendment, the
Employment Agreement shall remain in full force and effect in accordance with
all of the terms and conditions thereof and is hereby ratified and
confirmed.  The execution, delivery and performance of this Amendment will not,
except as expressly provided herein, constitute a waiver of any provision of, or
operate as a waiver of any right, power or remedy of the parties under, the
Employment Agreement or any other document relating to the Employment Agreement.

 

--------------------------------------------------------------------------------

 

 

4.

Incorporation by Reference.  The general provisions set forth in Sections 7 and
8 of the Employment Agreement are incorporated herein by reference and shall
apply mutatis mutandis to this Amendment.

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first set forth above.

 

QUORUM HEALTH CORPORATION

 

By:/s/ R. Harold McCard, Jr.
Name:R. Harold McCard, Jr.
Title:SVP and Secretary  

 

EXECUTIVE


/s/ Robert H. Fish

Robert H. Fish

 

 

 